                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 Civil Action No. 3:18-CV-00338

 AMBER FUDELLA,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )
 v.                                              )
                                                 )
 PAYLOCITY CORPORATION,                          )
 an Illinois Corporation                         )
                                                 )
                    Defendant.                   )

                                    AGREED PROTECTIVE ORDER

                                  Proceedings and Information Governed.

         1.        This Order (“Protective Order”) is made under Fed. R. Civ. P. 26(c). It governs any

document, information, or other thing furnished by any party to any other party, and it includes any

nonparty who receives a subpoena in connection with this action. The information protected

includes, but is not limited to: answers to interrogatories; answers to requests for admission;

responses to requests for production of documents; deposition transcripts and videotapes; deposition

exhibits; and other writings or things produced, given or filed in this action that are designated by a

party as “Confidential Information” or “Highly Confidential – Attorney Eyes Only Information” in

accordance with the terms of this Protective Order, as well as to any copies, excerpts, abstracts,

analyses, summaries, descriptions, or other forms of recorded information containing, reflecting, or

disclosing such information.

                                Designation and Maintenance of Information.

         2.        For purposes of this Protective Order, the following definitions apply:

                   (a) “Confidential” Information or Items: information (regardless of how generated,

stored or maintained) or tangible things that qualify for protection, including, but not limited to: (i)


DM_US 156000390-1.105247.0015
any document or information that is not publicly available; (ii) strategic business plans (including

financial projections, competitive strategy, global business and strategy plans, tax structure plans,

and business or financial models); (iii) confidential financial information (including revenues, costs,

expenditures, compensation, projections and profits); (iv) details of confidential business

relationships (including bids, proposals, offers, sales and contact history, needs, contractual terms

subject to non-disclosure provisions, mergers and acquisitions, divestitures, asset purchases,

intellectual property and information concerning vendors, customers, prospective customers or

accounts); (v) confidential technical information (including proprietary information, research and

development efforts, information regarding product lines, manufacturing and operations, and

technologies); (vi) trade secrets; (vii) any items or categories of items that are designated or defined

as confidential in any agreement between the parties; or (viii) any correspondence or notice letters

between the Parties and/or their counsel that describe or summarize the above “Confidential” items.

                   (b) “Highly Confidential – Attorneys’ Eyes Only” Information or Items:

“Confidential Information or Items” of a particularly sensitive nature that constitutes trade secrets

or confidential business information such that heightened precautions must be taken with respect

to their use or disclosure, including (without limitation) any correspondence or notice letters

between the Parties and/or their counsel that describe or summarize “Confidential” items as set

forth in paragraph 2(a).

                   (c) “Protected Material”: any Disclosure or Discovery Material that is designated

as “Confidential” or “Highly Confidential – Attorneys’ Eyes Only.”

                   (d) “Non-Protected Material”: Protected Material shall not include information that

either:




DM_US 156000390-1.105247.0015
                            (i) is in the public domain at the time of disclosure, as evidenced by a

                                written document;

                            (ii) becomes part of the public domain through no fault of the recipient, as

                                evidenced by a written document;

                            (iii) the receiving party can show by written document was in its rightful

                                and lawful possession at the time of disclosure; or

                            (iv) lawfully comes into the recipient’s possession subsequent to the time

                                of disclosure from another source without restriction as to disclosure,

                                provided such third party has the right to make the disclosure to the

                                receiving party.

         3.          Except as otherwise provided in this Order, or as otherwise stipulated or ordered,

material that qualifies for protection under this Order must be designated before, or at the time, the

material is disclosed or produced. Documents and things produced during the course of this

litigation within the scope of paragraph 2(a) above, may be designated by the producing party as

containing Confidential Information by placing on each page and each thing a legend, or otherwise

conspicuously designating electronically stored information, substantially as follows:

     CONFIDENTIAL OR HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY

Documents and things produced during the course of this litigation within the scope of paragraphs

2(a) and 2(b) above may be designated by the producing party as containing Confidential

Information or Highly Confidential – Attorneys’ Eyes Only Information by placing on each page

and each thing a legend, or otherwise conspicuously designating electronically stored information,

designating the documents and things as “Confidential” or “Highly Confidential – Attorneys’ Eyes

Only.”



DM_US 156000390-1.105247.0015
                                           DEPOSITIONS

A party may designate information disclosed at a deposition as Confidential Information or Highly

Confidential – Attorneys’ Eyes Only Information by requesting the reporter to so designate the

transcript or any portion of the transcript at the time of the deposition. If no such designation is made

at the time of the deposition, any party will have twenty (20) court days after the transcript is

available to all parties by the court reporter to designate, in writing to the other parties and to the

court reporter, whether the transcript is to be designated as Confidential Information or Highly

Confidential – Attorneys’ Eyes Only Information. If no such designation is made at the deposition

or within this twenty (20) court day period (during which period, the transcript must be treated as

Highly Confidential – Attorneys’ Eyes Only Information, unless the disclosing party consents to less

confidential treatment of the information), the entire deposition will be considered devoid of

Confidential Information or Highly Confidential – Attorneys’ Eyes Only Information. Each party

and the court reporter must attach a copy of any final and timely written designation notice to the

transcript and each copy of the transcript in its possession, custody or control, and the portions

designated in such notice must thereafter be treated in accordance with this Protective Order. It is

the responsibility of counsel for each party to maintain materials containing Confidential Information

or Highly Confidential – Attorneys’ Eyes Only Information in a secure manner and appropriately

identified so as to allow access to such information only to such persons and under such terms as is

permitted under this Protective Order.

                                      Challenge to Designations.

         4.        A receiving party may challenge a producing party’s designation at any time. Any

receiving party disagreeing with a designation may request in writing that the producing party change

the designation. The producing party will then have ten (10) court days after receipt of a challenge




DM_US 156000390-1.105247.0015
notice to advise the receiving party whether or not it will change the designation. If the parties are

unable to reach agreement after the expiration of this ten (10) court day time-frame, and after a

conference between the parties, the receiving party may at any time thereafter seek an order to alter

the confidential status of the designated information. Until any dispute under this paragraph is ruled

upon by the presiding judge, the designation will remain in full force and effect, and the information

will continue to be accorded the confidential treatment required by this Protective Order.

                                Disclosure and Use of Confidential Information.

         5.        A receiving party may use Protected Material that is disclosed or produced by

another party or by a non-party in connection with this case only for prosecuting, defending, or

attempting to settle this action. Such Protected Material may be disclosed only to the categories of

persons under the conditions described in this Order. When the action has been terminated, a

receiving party must comply with the provisions of paragraph 12 below. Protected Material must

be stored and maintained by a receiving party at a location and in a secure manner that ensures that

access is limited to the persons authorized under this Order. Nothing in this Order shall limit any

designating party’s use or disclosure of its own documents or information

         6.        Unless otherwise ordered by the Court or permitted in writing by the designating

party, a receiving party may disclose any information or item designated “CONFIDENTIAL” only

to:

                   (a) the receiving party, if a natural person;

                   (b) the receiving party’s outside counsel and supporting personnel employed by

                        outside counsel, such as paralegals, legal secretaries, data entry clerks, legal

                        clerks, and private photocopying services;




DM_US 156000390-1.105247.0015
                   (c) if the receiving party is not a natural person, the officers, directors, and

                        employees (including house counsel) of the receiving party to whom disclosure

                        is reasonably necessary for this litigation;

                   (d) experts of the receiving party to whom disclosure is reasonably necessary for

                        this litigation and who have signed the “Acknowledgement and Agreement to

                        Be Bound By Protective Order” (Exhibit A); and

                   (e) the Court and its personnel;

                   (f) court reports and their staffs;

                   (g) a jury;

                   (h) professional vendors to whom disclosure is reasonably necessary for this

                        litigation and who have signed the “Acknowledgement and Agreement to Be

                        Bound by Protective Order” (Exhibit A);

                   (i) mock jurors, and any persons participating in a mock trial, who, prior to any

                        disclosure of Protected Material to such person, have signed the

                        “Acknowledgement and Agreement to Be Bound by Protective Order” (Exhibit

                        A); and

                   (j) during and/or in preparation for their depositions, witnesses in the action to

                        whom disclosure is reasonably necessary, to the extent not covered by

                        paragraph 6, and who have signed the “Acknowledgement and Agreement to Be

                        Bound by Protective Order” (Exhibit A), provided that the witness is either: (i)

                        the author or recipient of the Protected Material, or was copied on the

                        transmission of such Material, (ii) someone who has personal knowledge of the

                        facts set forth in the Protected Material that will be presented to him; (iii) the



DM_US 156000390-1.105247.0015
                        information was authored or received by a director, officer, employee or agent of

                        the company for which the person is testifying as a designee under Fed. R. Civ.

                        P. 30(b)(6). Pages of transcribed deposition testimony or exhibits to depositions

                        that reveal Protected Material must be appropriately designated according to the

                        provisions of paragraph 3.

         7.          Unless otherwise ordered by the Court or permitted in writing by the designating

party, a receiving party may disclose any information or item designated “HIGHLY

CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

                   (a) the receiving party’s outside counsel and supporting personnel employed by

                        outside counsel, such as paralegals, legal secretaries, data entry clerks, legal

                        clerks, and private photocopying services;

                   (b) experts to whom disclosure is reasonably necessary for this litigation and who

                        have signed the “Acknowledgement and Agreement to Be Bound By Protective

                       Order” (Exhibit A);
                   (c) the Court and its personnel;

                   (d) court reports and their staffs;

                   (e) professional vendors to whom disclosure is reasonably necessary for this

                        litigation and who have signed the “Acknowledgement and Agreement to Be

                        Bound by Protective Order” (Exhibit A);

                   (f) during and/or in preparation for their depositions, witnesses in the action to

                        whom disclosure is reasonably necessary, to the extent not covered by

                        paragraph 7, and who have signed the “Acknowledgement and Agreement to Be

                        Bound by Protective Order” (Exhibit A), provided that the witness is either: (i)




DM_US 156000390-1.105247.0015
                        the author or recipient of the Protected Material, or was copied on the

                        transmission of such Material, or (ii) someone who has personal knowledge of

                        the facts set forth in the Protected Material that will be presented to him.

                        Provided, however, the witness shall not be permitted to retain any copies.

                        Pages of transcribed deposition testimony or exhibits to depositions that reveal

                        Protected Material must be appropriately designated according to the provisions

                        of Paragraph 3; and

                   (g) if the receiving party is not a natural person, the in-house counsel of the

                        receiving party to whom disclosure is reasonably necessary for this litigation

                        and who have signed the “Acknowledgement and Agreement to Be Bound by

                        Protective Order” (Exhibit A).

         8.        This order shall not bar any attorney in the course of rendering advice to such

attorney’s client with respect to this litigation from conveying to any party client the attorney’s

evaluation in a general way of Protected Material produced or exchanged under the terms of this

order; provided, however, that in rendering such advice and otherwise communicating with the

client, the attorney shall not disclose the specific contents of any Protected Material produced by

another party if such disclosure would be contrary to the terms of this Protective Order.

                                          Nonparty Information.

         9.        The existence of this Protective Order must be disclosed to any person producing

documents, tangible things, or testimony in this action who may reasonably be expected to desire

confidential treatment for such documents, tangible things or testimony. Any such person may

designate documents, tangible things, or testimony confidential pursuant to this Protective Order.

                                    Filing Documents With the Court.




DM_US 156000390-1.105247.0015
        10.        If any party wishes to submit Confidential Information to the Court, the submission

must be filed only under seal pursuant to the Court’s administrative procedures for filing electronic

documents.

                                             No Prejudice.

         11.       Producing or receiving confidential information, or otherwise complying with the

terms of this Protective Order, will not (a) operate as an admission by any party that any particular

Confidential Information contains or reflects trade secrets or any other type of confidential or

proprietary information; (b) prejudice the rights of a party to object to the production of

information or material that the party does not consider to be within the scope of discovery; (c)

prejudice the rights of a party to seek a determination by the presiding judge that particular

materials be produced; (d) prejudice the rights of a party to apply to the presiding judge for further

protective orders; or (e) prevent the parties from agreeing in writing to alter or waive the provisions

or protections provided for in this Protective Order with respect to any particular information or

material.

                                       Conclusion of Litigation.

Unless otherwise ordered or agreed in writing by the producing party as set forth further below,

within sixty (60) days after the final termination of this action, each receiving party must return all

protected material to the producing party. As used in this subdivision, “all Protected Material”

includes all copies, abstracts, compilations, summaries or any other form of reproducing or

capturing any of the Protected Material. With permission in writing from the designating party, the

receiving party may destroy some or all of the Protected Material instead of returning it. Whether

the Protected Material is returned or destroyed, the receiving party must submit a written certificate

to the producing party (and, if not the same person or entity, to the designating party) by the sixty



DM_US 156000390-1.105247.0015
(60) day deadline that identifies (by category, where appropriate) all the Protected Material that was

returned or destroyed, and that affirms that the receiving party has not retained any copies, abstracts,

compilations, summaries or other forms of reproducing or capturing any of the Protected Material.

Notwithstanding this provision, counsel are entitled to retain an archival copy of all pleadings,

motion papers, transcripts, legal memoranda, correspondence or attorney work product, even if such

materials contain Protected Material. The ultimate disposition of protected materials shall be

subject to a final order of the court upon completion of the litigation.

                                          Other Proceedings.

         12.       By entering this Protective Order and limiting the disclosure of information in this

case, the presiding judge does not intend to preclude another court from finding that information

may be relevant and subject to disclosure in another case. Any person or party subject to this

Protective Order who may be subject to a motion to disclose another party’s information

designated as Protected Material pursuant to this Protective Order must promptly notify that party

of the motion so that the party may have an opportunity to appear and be heard on whether that

information should be disclosed.
                                                Remedies.

         13.       It is Ordered that this Protective Order will be enforced by orders as may be

available to the presiding judge. All other remedies available to any person injured by a violation

of this Protective Order are fully reserved.

                                             Inadmissibility

         14.       Unless the parties agree otherwise, evidence of the existence or nonexistence of a

designation under this Order is inadmissible for any purpose during any proceedings on the merits

of this action.
                                            Privilege Waiver




DM_US 156000390-1.105247.0015
         15.       Neither the attorney-client privilege nor work product protection is waived by

inadvertent disclosure connected with this litigation. A party who has inadvertently produced

documents protected by the attorney-client privilege or work product doctrine shall give written

notice to counsel for the receiving party. Immediately upon receipt of such notice, and without

further substantive review of the document, the receiving party shall return or destroy all copies of

the document and provide written notice of such action, even if the receiving party disputes the

assertion of privilege.
                                       Right to Further Relief

         16.       Nothing in this Order abridges the right of any person to seek its modification by

the Court in the future.


        SO ORDERED.                         Signed: October 9, 2018




AGREED:


                                                 BY:      /s/ Brian Mead




DM_US 156000390-1.105247.0015
                                       MCDERMOTT WILL & EMERY

                                       Brian Mead
                                       Admitted pro hac vice
                                       444 West Lake Street, Suite 4000
                                       Chicago, Illinois 60606-0029
                                       Phone: (312) 984-6908
                                       Fax: (312) 984-7700
                                       Email: bmead@mwe.com

                                ATTORNEY FOR DEFENDANT



                                BY:    /s/ Benton L. Toups
                                      Benton L. Toups
                                      N.C. State Bar No. 28910
                                      CRANFILL SUMNER & HARTZOG LLP
                                      319 N. 3rd Street, Suite 300
                                      Wilmington, NC 28401
                                      Telephone: (910) 777-6000
                                      Facsimile: (910) 777-6111
                                      E-mail: btoups@cshlaw.com

                                      ATTORNEY FOR PLAINTIFF




DM_US 156000390-1.105247.0015
                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                    CHARLOTTE DIVISION
                                 Civil Action No. 3:18-CV-00338

 AMBER FUDELLA,                                )
                                               )
                    Plaintiff,                 )
                                               )
 v.                                            )
                                               )
 PAYLOCITY CORPORATION,                        )
 an Illinois Corporation                       )
                                               )
                    Defendant.                 )


I,        [print or type full name], of [print or type full address], swears or affirms and states

under penalty of perjury that I have read in its entirety and understand the Protective Order that

was issued by the District Court for the Western District of North Carolina,

on_____________________, 2018 in Amber Fudella v. Paylocity Corporation, Civil Action No.

3:18-cv-00338. I agree to comply with and be bound by all the terms of this Protective Order and

I understand and acknowledge that failure to so comply could expose me to civil liability or to

sanctions and punishment in the nature of contempt. I solemnly promise that I will not disclose

in any manner any information or item that is subject to this Protective Order to any person or

entity except in strict compliance with the provisions of this Protective Order.

          I further agree to submit to the jurisdiction of the Western District of North Carolina, for
purpose of enforcing the terms of this Protective Order, even if such enforcement proceedings
occur after termination in this action.




DM_US 156000390-1.105247.0015
                                Signed


                                Printed Name


                                Date




DM_US 156000390-1.105247.0015
